 In theMatterofHARBISON-WALKERREFRACTORIESCo.andUNITEDBRICKWORKERSL. I. UNION No.1203,C. I.O.Case No. R-4096AMENDMENT TO DECISIONOctober 12, 1942On September 12, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On September 21, 1942, the Board is-sued an Amendment to Direction of Election.2The Board herebyamends its Decision, by striking thereform the words, "It is not,however, our intention to invalidate the contract or to disturb it inany respect.The election which we, shall hereinafter direct is forthe purpose of determining the representative who shall, administerthe contract."CHAIRMAN MILLIs ,took no part in the consideration of the aboveAmendment to Decision.43 N. L. R B. 1349.2 44 N. L. R. B. 248.44 N L. R B , 45a.`249